OPINION OF THE COURT
Joseph J. Traficanti, J.
By order to show cause dated February 24, 1992, and signed by Honorable Vincent G. Bradley and affirmation of Joshua N. Koplovitz, Esq., dated February 24, 1992, the plaintiffs seek disclosure of the defendant’s presentence investigation report *960prepared by the Ulster County Probation Department in a related criminal proceeding entitled People v Sarafian. The Trial Judge in the within proceeding referred the motion to this court as required by CPL 390.50.
The motion is in all respects denied. The plaintiff has failed to make a showing that the presentence investigation report is necessary to the prosecution of the action, that other efforts were made to obtain the desired information and that it is unavailable. (Leef v Evers, 88 Misc 2d 178,179.)
The information in the presentence report is sought on the issue of punitive damages for the purpose of showing lack of remorse on the part of the defendant. However, even given a proper showing, disclosure could not be allowed in this instance. CPL 390.50 requires that presentence investigation information be kept confidential in order to protect the Probation Department’s sources of information and to prevent disclosure of information which would adversely effect or hinder rehabilitation of the defendant. (People v Private Sanitation Indus. Assn., 136 Misc 2d 612, 615; Leef v Evers, 81 Misc 2d 518, 521.)
Were the court to permit the disclosure of the information sought herein, convicted defendants would be reluctant to communicate freely with the Probation Department for fear that the information they impart might later be used against them in another legal proceeding. The Probation Department would be thwarted from procuring meaningful information from the defendant to assist the sentencing Judge; and the reluctance of the defendant to communicate freely regarding the commission of the crime underlying the conviction would adversely effect and perhaps even hinder rehabilitation. Disclosure of this kind of personal information about the defendant in the presentence investigation report must be kept confidential to ensure the proper functioning of the criminal justice process.